DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 5th, 2022 has been entered.

Status of the Claims
Examiner acknowledges receipt of Applicant’s amendments and arguments filed with the Office on May 5th, 2022 in response to the Final Office Action mailed on November 5th, 2021.  Per Applicant's response, Claims 1-2, 4-5, 8-10, 12, & 15 have been amended, while Claim 11 has been cancelled.  All other claims have been left in their previously-presented form.  Consequently, Claims 1-6, 8-10, & 12-20 now remain pending in the instant application, with Claims 16-20 withdrawn.  As such, Claims 1-6, 8-10, & 12-15 will be examined herein.  The Examiner has carefully considered each of Applicant’s amendments and/or remarks, and they will be addressed below.

Claim Rejections - 35 USC § 112
Claims 1-15 were previously rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  Applicant has amended the claims to remove the new matter from the claims, thereby obviating the previous 112(a) rejection.
	
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 8-10, & 12-15 have been considered but are moot due to the new grounds of rejection necessitated by Applicant’s amendments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-6, & 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,659,726 to Holden in view of US 5,522,707 to Potter.
	In regard to independent Claim 1, and with particular reference to Figures 1-2 thereof, Holden discloses:

(1)	A system for powering a compressor (Fig. 1; “refrigeration compressors”), the system comprising: a compressor (17-2); an electric motor (16-2) configured to power the compressor; a variable frequency drive (12) configured to be coupled to the electric motor to control an amplitude of power provided by the electric motor to the compressor (via control system 18); and a control system (18) configured to control the VFD between: a first state, wherein the compressor is powered, in a ramp-up manner, by the electric motor, and the amplitude of power provided by the electric motor to the compressor is controlled by the VFD until the compressor achieves an operating speed (“nominal speed”; col. 2, line 28 – col. 3, line 6); and a second state, wherein the compressor is powered, at the operating speed, by the electric motor, and the amplitude of power provided by the electric motor to the compressor is not controlled by the VFD (“fixed speed”; col. 2, line 28 – col. 3, line 6); wherein the second state is maintained until the compressor is powered off (col. 3, lines 14-36 describe the power-off procedure, which includes powering off the compressor 16-2 using the VSD 12)

Although Holden discloses the majority of Applicant’s recited invention, he does not disclose controlling a hydraulic pump (as denoted in bold above, Holden’s system controls a compressor).
However, such VFD on/off switching functionality is well known in the art of motor-driven pumps, as shown by Potter.  As seen best in Figure 1, Potter discloses another VSD control system for powering a pump (12a-12c) powered by an electric motor (col. 2, lines 48-43), wherein at initial demand/low flow, a variable speed/frequency drive (28) may be coupled (via control unit 34) to the pump to control an amplitude of power provided by the electric motor to the pump, while at a later time when demand increases, the same pump may be powered by its electric motor and the amplitude of power provided by the electric motor to the pump is instead not controlled by the VFD (Abstract; col. 2, lines 1-24; col. 3, lines 16-37).  Potter’s system incorporates the variable speed electrical drive 28 to improve efficiency on initial demand and uses the more efficient constant speed mode at higher demand in a similar manner to Holden, making it clear that such VSD control system are equally applicable and useful for compressors and pumps.  It is further noted that Holden specifically states that although his system is described using exemplary compressors, it is generic to any VSD system (col. 3, line 54 – col. 4, line 5).  Therefore, to one of ordinary skill desiring a VSD control assembly useful for both compressors and pumps, it would have been obvious to utilize the techniques disclosed in Potter in combination with those seen in Holden in order to obtain such a result.  Consequently, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to have modified Holden’s VSD control system with hydraulic pumps (instead of compressors) as taught in Potter in order to obtain predictable results; those results being a more versatile VSD control system.

In regards to Claim 2, Holden’s electric motor 16-2 is a fixed speed electric motor (“fixed speed”; col. 2, line 35).
In regards to Claim 4, Holden discloses that the control system comprises, an electric circuit (14/18/20) having: a VFD flow path (from VSD 12 to a specified motor 16-2 via switch 14-2) that, in the first state, allows the VFD to control the amplitude of power provided by the electric motor to the hydraulic pump; and a bypass flow path (from power line 13 to a specified motor 16-2 via bypass path 22 and switch 20-2) that, in the second state, does not allow the VFD to control the amplitude of power provided by the electric motor to the hydraulic pump (col. 2, lines 28-49). 
In regards to Claim 5, Holden’s electric circuit comprises a plurality of switches (14-1, 14-2, 14-2, 20-1, 20-2, 20-3) actuatable to selectively permit electricity to flow through the VFD flow path and the bypass flow path (col. 2, lines 28-49).
In regards to Claim 6, Holden’s control system (18) is configured to control the plurality of switches (col. 2, lines 28-49).
In regards to Claims 8-9, Holden clearly discloses that compressor (17-2) provides both a fixed flow rate (when on line power 13) and a variable flow rate (when controlled by the VSD 12), and as such, would provide the same when controlling a hydraulic pump (via Potter’s teachings).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holden-Potter, as applied above, and further in view of US 2015/0027712 to Vicknair et al.
In regards to Claim 3, Holden does not disclose an electric generator coupled to the electric motor.
However, Vicknair et al. (Vicknair), as discussed in previous office actions, discloses another VFD control system for regulating a motor-driven pump assembly, and specifically discloses the use of an electric generator (78) coupled to the electric motor (34) in order to provide power thereto (paras. 31-32).  In these disclosures, Vicknair discloses that it can be beneficial if the motor’s power source is a portable generator, as it enhances the power mobility/transportation of the VFD control system (para. 32).  Therefore, to one of ordinary skill desiring a portable VFD control system, it would have been obvious to utilize the techniques disclosed in Vicknair in combination with those seen in Holden-Potter in order to obtain such a result.  Consequently, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to have modified Holden’s line power (13) to be supplied by a generator (78, as taught in Vicknair) in order to obtain predictable results; those results being a portable VFD/motor/pump circuit that can be used in a variety of environments that might not have a permanent power source.

Claims 10, 12, & 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holden-Potter as applied above, and further in view of US 3,773,438 to Hall et al.
In regards to Claims 10 & 12, Holden as modified by Potter discloses that the pump is coupled to a pump drive (i.e. the VSD or the line power 13), but does not specify that the pump is coupled to a hydraulic ram cylinder upon a first vehicle.
However, such an arrangement is well known in the art of pump-powered well fracturing, as shown by Hall et al. (Hall).  As seen in Figures 1-4, Hall discloses a plurality of hydraulic pumps (P1, P2) driven by a common motor (engine TMI), wherein the pumps (P1, P2) are coupled to a plurality of hydraulic ram cylinders (PA & PB) (col. 3, lines 36-50) and mounted to a first vehicle (Fig. 1).  Hall discloses that conventional reciprocating well fracturing pumps tend to fatigue and to break-down rather readily when used for well stimulation, and thus concludes that his hydraulically driven well fracturing pump system provides a reliable, efficient and dependable pressure multiplier with an optimized service life, an improved method of fracturing wells and the like, reduced frequency of operation, an increased stroke length and pumping ram diameter so as to minimize wear and optimize valve life, all while providing a smooth, relatively pulseless high pressure output. (col. 2, lines 55-68). Therefore, to one of ordinary skill desiring a pump optimized for well fracturing applications, it would have been obvious to utilize the techniques disclosed in Hall in combination with those seen in Holden-Potter in order to obtain such a result.  Consequently, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to have coupled the pump of Holden with the hydraulic ram system taught in Hall (and mounted them upon a common vehicle) in order to obtain predictable results; those results being a reliable, efficient and dependable pressure multiplier with an optimized service life and an improved method of fracturing wells.

In regards to Claim 14, Holden-Potter does not disclose at least one working fluid end cylinder having an end cylinder housing and a plunger rod configured to reciprocate in the end cylinder housing; at least one inlet check valve coupled to the end cylinder housing and at least one outlet check valve coupled to the end cylinder housing; a suction manifold having at least one fluid inlet coupled to the at least one inlet check valve; and a discharge manifold having at least one fluid outlet coupled to the at least one outlet check valve.
However, similar to the analysis for Claim 10 previously above, such an arrangement is well known in the art of well fracturing, as shown by Hall et al. (Hall).  As seen in Figures 1-4, Hall discloses at least one working fluid end cylinder having an end cylinder housing (27, 28), a plunger rod (PA, PB) configured to reciprocate in the end cylinder housing (apparent in Fig. 3A), at least one inlet check valve coupled to the end cylinder housing and at least one outlet check valve coupled to the end cylinder housing (both valves are clearly shown at the inlet 20 and outlet 21 in Fig. 3A); a suction manifold (“IN” in Fig. 3A) having at least one fluid inlet coupled to the at least one inlet check valve (Fig. 3A); and a discharge manifold (“OUT” in Fig. 3A) having at least one fluid outlet coupled to the at least one outlet check valve (Fig. 3A).  Hall discloses that conventional reciprocating well fracturing pumps tend to fatigue and to break-down rather readily when used for well stimulation, and concludes that his hydraulically driven well fracturing pump system (i.e. which uses a hydraulically driven fluid end cylinder) provides a reliable, efficient and dependable pressure multiplier with an optimized service life, an improved method of fracturing wells and the like, reduced frequency of operation, an increased stroke length and pumping ram diameter so as to minimize wear and optimize valve life, all while providing a smooth, relatively pulseless high pressure output. (col. 2, lines 55-68). Therefore, to one of ordinary skill desiring a reliable and efficient well fracturing pump assembly having reduced wear and pulseless pressure output, it would have been obvious to utilize the techniques disclosed in Hall in combination with those seen in Holden-Potter in order to obtain such a result.  Consequently, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to have coupled the pump assembly of Holden-Potter with the hydraulic ram/fluid end system taught in Hall in order to obtain predictable results; those results being a reliable, efficient and dependable pressure multiplier that provides optimized service life and an improved method of fracturing wells and the like.
In regards to Claim 15, the hydraulic ram cylinders (PA, from Hall) has a ram cylinder housing (27, 28), a ram piston (PA, PB; Fig. 3A) configured to reciprocate in the ram cylinder housing (as seen in Fig. 3A), and a piston rod (RA) coupled to the ram piston (Fig. 3A) and a plunger rod (30A) of a working fluid end cylinder such that the piston is actuated to move the plunger rod in a first direction to expel working fluid from the end cylinder during a forward stroke of the plunger rod, and in a second direction to draw working fluid into the housing during a return stroke of the plunger rod (col. 3, line 65 – col. 4, line 11; col. 5, line 31 – col. 6, line 3; col. 7, line 53 – col. 9, line 62).

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772. The examiner can normally be reached Monday-Friday 9AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC